ORDER

PER CURIAM.
AND NOW, this 4th day of August 2005, the Petition for Allowance of Appeal is GRANTED, and the parties are directed to address the following questions: *513Whether the decision in In re Adoption of Hess, 530 Pa. 218, 608 A.2d 10 (1992), recognizing the right of grandparents to intervene in adoption cases without consent, applies to cases involving the question of standing in adoption cases where there is no consent?
*512Whether the Superior Court erred by permitting respondents to petition for the adoption of the three minor children without the consent of petitioner as required by 23 Pa.C.S. § 2711(a)(5)?
*513Whether the Superior Court erred by extending the grandparent-based holding set forth in Hess to other blood relatives, specifically aunts and uncles?
Whether the Superior Court erred by ordering that respondents shall be permitted to attend and participate in the children’s adoption proceedings?